Case 7:19-cv-00877-JPJ-PMS Document 84 Filed 03/31/21 Page 1 of 1 Pageid#: 380


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


  COREY D. BLACK,                                   Civil Action No. 7:19-cv-00877
      Plaintiff,
                                                    OPINION
  v.
                                                    By: James P. Jones
  GREGORY WINSTON, e al,                            United States District Judge
      Defendant(s),



         Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

 By order entered March 16, 2021, the court directed plaintiff to submit within 10 days from the

 date of the order the remaining balance of the filing fee or otherwise respond. Plaintiff was

 advised that a failure to comply would result in dismissal of this action without prejudice.

         More than 10 days have elapsed, and plaintiff has failed to comply with the described

 conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

 from the active docket of the court. Plaintiff may refile the claims in a separate action once

 plaintiff is prepared to comply with the noted conditions.

         The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to plaintiff.

         ENTER: This 31st day of March, 2021.



                                                       /s/James P. Jones
                                                       United States District Judge
